Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.47 Page 1 of 16



 1   GEORGE C. LAZAR, ESQ. (Bar No. 061847)
     FOX JOHNS LAZAR PEKIN & WEXLER, APC                         ELECTRONICALLY FILED
                                                                  Superior Court of California,
 2   7676 Hazard Center Dr., Suite 500                               County of San Diego
     San Diego,
         Diego, CA
                CA 92108
                                                                   0611172019 at 11:3g:25 .4,1
 3
     Telephone:     619.595.7187                                   Clerk of the Superior Court
                                                                By hyielinda MeClure,Deputy Gleif
 4   Facsimile:     619.237.9717
     Email:         glazar@foxjohns.com
 5
     Attorneys for Plaintiff Sharp Health Plan
 6

 7

 8                IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                          IN AND FOR THE COUNTY OF SAN DIEGO

10                                       CENTRAL DIVISION

11   SHARP HEALTH PLAN, a California             )     CASE NO.: 37-2019-00025535- C F R- CTL
     nonprofit public benefit corporation,       )     (Unlimited Civil Action)
12                                               )
            Plaintiff,                           )
13                                               )     COMPLAINT FOR:
     vs.                                         )
14                                               )     (1)  FRAUD - CALIFORNIA
                                                            FRAUD    CALIFORNIA CIVIL
                                                                                    CIVIL
     HEALTHEDGE SOFTWARE, INC., a                )     CODE SECTION 1710(1) AND (2)
15   Delaware corporation; DOES 1 through 10     )
     inclusive,                                  )     (2)  FRAUD - CALIFORNIA
                                                            FRAUD    CALIFORNIA CIVIL
                                                                                CIVIL
16                                               )     CODE SECTION
                                                            SECTION 1710(3)
            Defendants.                          )
17                                               )     (3)  FRAUD -- CALIFORNIA
                                                            FRAUD     CALIFORNIA CIVIL
                                                                                 CIVIL
                                                 )     CODE SECTION 1710(4)
18
                                                       (4)   BREACH OF
                                                            BREACH    OF CONTRACT
                                                                          CONTRACT                  -
19                                                     SPECIFIC PERFORMANCE

20                                                     (5)
                                                       (5)    BREACH OF CONTRACT

21                                                     (6)  VIOLATION OF CALIFORNIA
                                                            VIOLATION        CALIFORNIA
                                                       BUSINESS AND PROFESSIONS CODE
22                                                     SECTION 17200 ET SEQ.

23                                                     [Public - Redacts
                                                       [Public       Redacts materials
                                                                                 materials from
                                                                                             from
                                                       conditionally sealed
                                                       conditionally  sealedrecord
                                                                               record -- See
                                                                                         See Rule
                                                                                             Rule
24                                                     2.551(b)(5), California Rules of Court]

25

26          COMES NOW Plaintiff
                      Plaintiff Sharp Health Plan ("Sharp)
                                                  (“Sharp) and for its causes of action
                                                                                 action against

27   defendants alleges as follows:

28


                                             [COMPLAINT]                                          -1-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.48 Page 2 of 16



 1                                                  PARTIES

 2           1.
             1.     Plaintiff Sharp
                    Plaintiff Sharp Health
                                    Health Plan is a California
                                                     California nonprofit
                                                                nonprofit public
                                                                          public benefit
                                                                                 benefit corporation
                                                                                         corporation doing

 3   business in the County of San Diego, State
                                          State of
                                                of California. Sharp provides
                                                   California. Sharp provides health care service plans

 4               administrative services
     and related administrative services for its members.
                                                 members. Sharp offers individual and family
                                                                                      family plans,

 5   Medicare plans,
     Medicare plans, and group plans, and it has been
                                                 been the
                                                      the highest
                                                          highest member-rated
                                                                  member-rated health plan in California
                                                                                              California

 6   for four straight years. Sharp prides itself on customer service and accountability, for which Sharp

 7   has sought to harness technological solutions to improve its quality and efficiency with the goal of

 8   providing a high-quality member experience.

 9           2.
             2.     Defendant HealthEdge
                    Defendant HealthEdge Software,
                                         Software, Inc.,   Delaware corporation
                                                   Inc., a Delaware corporation ("HealthEdge"),
                                                                                (“HealthEdge”),

10   develops, markets and licenses computer software applications to health plans such as Sharp. In

11   addition, HealthEdge sells professional services to be provided in conjunction with its software.

12   HealthEdge qualified
     HealthEdge qualified to transact
                             transact intrastate
                                      intrastate business
                                                 business in
                                                          in the State of California by filing its Statement

13   and Designation by Foreign Corporation with the Secretary of State on May 6, 2014.

14           3.
             3.      The identity, type, whether individual, corporate or otherwise, and capacity of those

15   defendants named herein as Does are presently unknown
                                                   unknown to plaintiff. When the same have been

16   ascertained, plaintiff
     ascertained, plaintiff will
                            will amend
                                 amend this
                                       this complaint
                                            complaint to add their names
                                                                   names and capacities.
                                                                             capacities. Plaintiff is

17   informed and believes, and on that basis alleges, that Does 1 through 10 are responsible for the

18   damages alleged by plaintiff in this action.

19

20                                     JURISDICTION AND VENUE

21           4.      The contracts alleged in this Complaint were negotiated in the State of California in

22                     Diego. The
     the County of San Diego. The contracts
                                  contracts additionally were to be performed in the County of San

23   Diego, State of California. All of the face-to-face interactions of HealthEdge and Sharp took place

24   in the State of California.

25           5.
             5.      The contracts were performed in the County of San Diego, State of California. The

26   Software, as defined below, was installed to be used in operations of Sharp in the County of San

27   Diego. The training and implementation work also took place in the County of San Diego, State of

28   California. The principal office of Sharp Health Plan is located in the City of San Diego, State of


                                               [COMPLAINT]                                             -2-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.49 Page 3 of 16



 1   California and within the Central Division of this Court.

 2          6.
            6.      The affirmative misrepresentations
                    The affirmative misrepresentationsdescribed
                                                       describedbelow
                                                                 belowtook
                                                                       took place
                                                                            place by
                                                                                  by means
                                                                                     means of

 3   documents or statements made to plaintiff in the County of San Diego, State of California.

 4

 5                                        BACKGROUND FACTS

 6          7.      In or around
                          around 2014,
                                 2014, Sharp
                                       Sharp recognized
                                             recognized that, because of the changing
                                                                             changing health plan

 7   environment, including, among other things, the implementation of the Affordable Care Act, its

 8   existing software systems supporting its core business operations were becoming inadequate. As

 9                                        proposal (the
     a result, Sharp issued a request for proposal (the “RFP”)      number of vendors
                                                        "RFP") to a number    vendors of software
                                                                                         software

10   supporting health plan administration. Among other things, the RFP required a vendor to clearly

11   describe the functionality of its then-implemented software.

12          8.
            8.      In order that
                             that itit could
                                       could assess
                                             assess the
                                                     the functionality
                                                          functionality of
                                                                        of the
                                                                            thesoftware
                                                                                software solution
                                                                                         solution being
                                                                                                  being proposed
                                                                                                        proposed

13   by a vendor, the RFP required the vendor
                                       vendor to
                                              to provide
                                                 provide aa numeric
                                                            numeric score
                                                                    score for
                                                                          for various
                                                                              various functionalities
                                                                                      functionalities that

14   Sharp defined as important for the software that would be responsible for all the functions of its

15   administrative software; among other things, the software would have to enroll members, issue id

16   cards, enroll health care providers, process and pay claims, and communicate with members. The

17   numeric scoring system specified in the RFP set forth six different response codes a vendor could

18   use:

19          Vendors are requested to respond to the functional requirements beginning on page

20          14 [of the RFP]. Vendors are asked to place “0,1,2,3,4
                                                        "0,1,2,3,4 or 5”
                                                                      5" (refer to Response
                                                                                   Response Code

21          Definition) in the response code column based on the capabilities of the proposed

22          solution for each item.

23          *****

24          5 Specification is currently completely
                                         completely functional
                                                    functional as part of the system capability,

25          and is in use in a production environment in multiple Health Plan client solutions

26          4 Specification is currently completely
                                         completely functional
                                                    functional as part of the system capability,

27                             production environment in multiple clients but not as part of a
            and is in use in a production

28          Health Plan solution


                                                [COMPLAINT]                                                -3-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.50 Page 4 of 16



 1           3     Specification
                   Specification is not currently available, but will be made
                                                                         made generally
                                                                              generally available

 2                                           willing to
             during the next year. Vendor is willing to contractually
                                                        contractually commit to functionality
                                                                                functionality

 3           being available in the next year

 4           2     Specification
                   Specification is not currently available, but will be made
                                                                         made generally
                                                                              generally available

 5           during the next year. Vendor is not willing to contractually
                                                            contractually commit to functionality
                                                                                    functionality

 6           being available in the next year

 7           1 The required specification is not currently available but could be developed for

 8           a charge

 9           0 Specification is not available and is not planned for future availability

10           If additional
                additional information
                           information or alternative
                                          alternative approaches
                                                      approaches exist, please
                                                                        please augment
                                                                               augment your
                                                                                       your

11           responses with narrative
                            narrative discussion
                                      discussion in
                                                 in the comment section.

12           9.
             9.       HealthEdge responded
                      HealthEdge responded to the RFP (the “HealthEdge
                                                           "HealthEdge RFP Response”)
                                                                           Response") and stated that

13   a “5"
       "5" response

14                                                    11.

15           10.
             10.      In addition, with regard to                      functionality, HealthEdge augmented

16       “5" rating of many of the functionality requirements by providing a narrative description of the
     its "5"

17   HealthEdge software’s
                software's

18                                                          . This narrative description is referred to as the

19 "Functionality
   “Functionality Narrative”.
                  Narrative".

20           11.
             11.      In addition to
                                  to providing
                                     providingthe
                                               theHealthEdge
                                                  HealthEdgeRFP
                                                             RFPResponse,
                                                                Response, HealthEdge
                                                                          HealthEdge provided
                                                                                     provided Sharp,

21                             the agreements
     prior to the execution of the agreements described below, with an implementation estimate (the

22 "Initial
   “Initial Implementation
            Implementation Services
                           Services Estimate").
                                    Estimate”). This document identified what Sharp could anticipate

23   in terms of professional services implementation
                                       implementation costs
                                                      costs in the event a contract was signed. With

24   regard to the core functionality
                        functionality referenced
                                      referenced in Paragraph
                                                    Paragraph 10
                                                              10 (hereinafter
                                                                 (hereinafter the
                                                                              the `'“

25   Functionality”), the estimated implementation cost
     Functionality"),                                                                                       .

26
             11       Certain portions
                      Certain portions of this initially-filed
                                                 initially-filed complaint
                                                                  complaint have been redacted because
                                                                                                  because of
27   pervious statements by HealthEdge
                               HealthEdge indicating
                                            indicating that
                                                          that it claims that disclosure of certain materials
     would violate provisions of the parties’    agreements. Sharp disputes this claim, but does not want
                                       parties' agreements.
28   to risk a violation. Promptly after the filing of this redacted complaint, Sharp will move to file the
     unredacted complaint under seal. See Rule 2.551, California Rules of Court.

                                                    [COMPLAINT]                                          -4-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.51 Page 5 of 16



 1          12.
            12.     The HealthEdge RFP
                    The HealthEdge RFP Response,
                                       Response, the Functionality
                                                     Functionality Narrative
                                                                   Narrative and      Initial
                                                                             and the Initial

 2   Implementation Services Estimate were material factors in inducing Sharp to enter into a software

 3   as aa service
            service agreement
                     agreement (the
                               (the "SAAS")
                                    “SAAS”) whereby
                                            whereby Sharp
                                                    Sharp would
                                                          would utilize
                                                                utilize the
                                                                         the HealthEdge
                                                                             HealthEdge software
                                                                                        software

 4                   “Software”) for
     (sometimes, the "Software") for the essential administrative
                                                   administrative functions
                                                                  functions of the health plan including,

 5   but not
         not limited
              limited to,
                       to,enrolling
                           enrolling members,
                                     members, processing
                                               processing claims,
                                                          claims, paying
                                                                  paying healthcare
                                                                         healthcare providers,
                                                                                    providers, and

 6   communicating with the members of the health plan.

 7          13.
            13.     At the same time as the SAAS was executed, HealthEdge and Sharp entered into a

 8   professional services agreement (the “PSA”)
                                          "PSA") as a separate and distinct agreement which provided

 9   for the terms
             terms and
                   and conditions
                       conditions upon
                                  upon which
                                       which HealthEdge
                                             HealthEdge and Sharp would enter into one or more

10   Statements
     Statements of
                of Work
                   Work (“SOW”)
                        ("SOW") for     provision of professional
                                for the provision    professional services
                                                                  services with regard to the
                                                                           with regard    the

11   HealthEdge software.

12          14.
            14.                                                              “Warranty”) that ■
                    As part of the SAAS, HealthEdge warranted (sometimes the "Warranty")
                                                                                                     ■
13

14

15                  .

16          15.
            15.     During the course of its pre-contract
                    During                   pre-contract investigation
                                                          investigation of the HealthEdge software, Sharp

17   determined that certain functionality necessary to the proper functioning of the Software to allow

18   Sharp to perform necessary functions was not then available in the HealthEdge software. As part

19   of the SAAS, HealthEdge agreed to deliver certain improvements to the Software by dates certain

20   (the “Deliverables”).
          "Deliverables").

21          16.
            16.               SAAS was
                    After the SAAS was signed,
                                       signed, HealthEdge and Sharp entered
                                                                    entered into
                                                                            into a SOW for the

22   purpose of determining what would be necessary for the implementation of certain aspects of the

23   Software, including aspects of the software                                          Functionality.

24   Following the work done pursuant to this first SOW under the PSA, Sharp and HealthEdge
                                                                                 HealthEdge entered

25                        provide for professional
     into a second SOW to provide     professional services related to the actual implementation of

26   portions of the Software, including the                          Functionality. This second SOW
                                                                      Functionality.

27   estimated the
     estimated     professional time
               the professional time needed
                                     needed

28                                     .


                                               [COMPLAINT]                                          -5-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.52 Page 6 of 16



 1          17.
            17.     Implementation then
                    Implementation  then proceeded.
                                         proceeded.Among
                                                    Amongother
                                                          otherthings,
                                                                things,the
                                                                         theimplementation
                                                                             implementationtime
                                                                                             time •
 2

 3           .

 4                                                    I.
 5                                       FIRST CAUSE OF ACTION
 6       (Fraud - California Civil
                             Civil Code
                                   Code §1710(1)
                                        §1710(1) and
                                                 and (2)
                                                     (2) -- against
                                                            against HealthEdge and Does 1 - 10)

 7          18.
            18.     Plaintiff refers to and incorporates herein by this reference Paragraphs 1 through 17
 8   of the Complaint as though fully set forth.
 9

10

11
            19.
            19.      HealthEdge represented
                     HealthEdge
                       Functionality was
                       Functionality
                                            to Sharp
                                  represented
                                     was true.
     Functionality Narrative was true.
                                                     thatthat
                                               to Sharp    its its
                                                               “5""5"

                                               HealthEdge further
                                         true. HealthEdge
                                                                   rating  related
                                                                       rating
                                                          further represented
                                                                                   to the
                                                                               related
                                                                  representedtoto Sharp
                                                                                       to the -
                                                                                  Sharp that the
                                                                                        that the    -
12          20.
            20.     The representations
                        representationsset
                                        setforth
                                            forthininthethe
                                                          preceding paragraph
                                                            preceding         were
                                                                      paragraph    false
                                                                                were     in that:
                                                                                       false      The The-
                                                                                              in that:
13                    Functionality was not
14                                                                                            Further the
                                                                                              Further
15   Functional Narrative
     Functional Narrative was
                          was false,
                              false, as was, among other things,
                                                         things,

16                          .

17          21.
            21.     HealthEdge knew the representations set forth in Paragraph 19 were false or they
18   were made recklessly and without regard for the truth of the matters stated.
19          22.
            22.     HealthEdge intended
                    HealthEdge intended that
                                         that Sharp
                                              Sharp would
                                                    would rely
                                                          rely on     representations set
                                                               on the representations     forth in
                                                                                      set forth
20   Paragraph 19.
     Paragraph     Sharp reasonably
               19. Sharp reasonably relied
                                    relied upon     representations made
                                           upon the representations made by HealthEdge in
                                                                         by HealthEdge in the
21   HealthEdge RFP Response.
22          23.
            23.     Sharp was harmed by the representations set forth in Paragraph 19 in that it would

23   not have entered
              enteredinto
                      intothe
                           theSAAS
                               SAAShad
                                    hadit itknown
                                             knownthethe true
                                                       true   facts.
                                                            facts.   Among
                                                                   Among    other
                                                                         other    things,
                                                                               things,    because
                                                                                       because the the -

24                    Functionality was not
25                                                    cost in excess of $2,200,000
                                                                        $2,200,000 as of August 31, 2018
26   over the estimated cost to implement the                              Functionality. This included,
27   among other things, Sharp                                                        Sharp has
                                                                                    . Sharp has therefore

28   been damaged in an amount in excess of $2,200,000 and the damages continue to accrue.


                                                [COMPLAINT]                                          -6-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.53 Page 7 of 16



 1           24.
             24.     In addition, the SAAS provides that in the event of any dispute
                                                                             dispute arising out of the
 2   agreement, the prevailing
     agreement,     prevailing party
                               party shall be entitled, in addition to any other rights and remedies it may

 3   have, to seek to recover reasonable attorney fees and costs. As a result, Sharp is entitled to recover
 4   the attorney fees and costs incurred by it in this litigation.
 5

 6                                                      II.

 7                                     SECOND CAUSE OF ACTION

 8        (Fraud - California Civil Code §1710(3) - Against HealthEdge and Does 1 through 10)
 9           25.
             25.     Plaintiff refers to and incorporates herein by this reference Paragraphs 1 through 17
10   and 23 of the Complaint as though fully set forth.
11

12

13
             26.
             26.      HealthEdge represented
                      HealthEdge
                       Functionality were
                       Functionality
                                             to to
                                   represented
                                     were true.
     Functionality Narrative was true.
                                                Sharp thatthat
                                                   Sharp    its its
                                                                 “5""5"

                                                HealthEdge further
                                          true. HealthEdge
                                                                     ratings related
                                                                        ratings
                                                           further represented
                                                                                     to the
                                                                                 related
                                                                   representedtoto Sharp
                                                                                         to the -
                                                                                   Sharp that the
                                                                                         that the    -
14           27.
             27.     At the time the representations set forth
                                                         forth in
                                                               in Paragraph 26 were
                                                                  Paragraph 26 were made, HealthEdge

15   also provided
     also provided the         Implementation Services
                   the Initial Implementation Services Estimate
                                                       Estimatewith
                                                                withaa statement
                                                                       statement of
                                                                                 of the time to
                                                                                    the time
16   implement the                           Functionality. The Initial Implementation Services Estimate
17

18

19
     failed to advise Sharp that implementation of the
                                                     , would require Sharp to                -
                                                                                Functionality,


                                                              . The second SOW also failed to advise Sharp
20

21

22
     that implementation
          implementation of the


     in the damages specified in Paragraph 23.
                                                        Functionality would
                                                        Functionality       require
                                                                        would    require
                                                                                             -
                                                                                    Sharp toSharp to—

                                                                                      , an amount included


23           28.
             28.     In failing to advise Sharp of                                , Sharp is informed and
24   believes and on that basis alleges that HealthEdge intentionally failed to disclose
25                                                                Alternatively, the
                                                                . Alternatively,
                                                                                                       ■
                                                                                                disclose ■
                                                                                 the failure to disclose
26                 in the context of the HealthEdge RFP Response, the Initial Implementation Estimate
27   or the second SOW made the related representations to Sharp contained therein deceptive.
28           29.
             29.      Sharp did not know at the time of the signing of the SAAS or the signing of the


                                                [COMPLAINT]                                           -7-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.54 Page 8 of 16



 1   second SOW that implementation of the                               Functionality would require ■
                                                                                                       ■
 2

 3

 4
     -        30.
              30.
                    . Had this omitted
                               omitted information
                                       information been disclosed, Sharp would



                      Sharp was harmed by the failures to disclose
                                                                         would not have executed the

     SAAS and the second SOW in the form that they were executed, if at all.

                                                          disclose set forth in this
                                                                                this Second
                                                                                     Second Cause of Action
                                                                                                     Action

 5   in that it would not have entered into the SAAS or approved the second SOW had it known the true

 6   facts.

 7            31.
              31.     Sharp has been damaged in an amount in excess
                                                             excess of $2,200,000,
                                                                       $2,200,000, as described in

 8   Paragraph 23 above.

 9            32.
              32.     In addition, the SAAS provides that in the event of any dispute arising out of the

10   agreement, the prevailing
     agreement,     prevailing party
                               party shall be entitled, in addition to any other rights and remedies it may

11   have, to seek to recover reasonable attorney fees and costs. As a result, Sharp is entitled to recover

12   the attorney fees and costs incurred by it in this litigation.

13

14                                                     III.

15                                       THIRD CAUSE OF ACTION

16        (Fraud - California Civil Code §1710(4) - against HealthEdge and Does 1 through 10.)

17            33.
              33.     Plaintiff refers to and incorporates herein by this reference Paragraphs 1 through 17

18   and Paragraph 23 of the Complaint as though fully set forth.

19            34.
              34.     As part of the
                                 the SAAS,
                                     SAAS, HealthEdge
                                           HealthEdge warranted as noted above that

20

21

22             . HealthEdge further promised
                                    promised that if the Warranty was
                                                                  was not
                                                                      not satisfied
                                                                          satisfied it would repair or

23   replace the Software so as to satisfy the warranty.

24            35.
              35.     HealthEdge intended
                      HealthEdge  intended that
                                            that Sharp
                                                 Sharp rely upon the foregoing
                                                       rely upon      foregoing promise
                                                                                promise and Sharp
                                                                                            Sharp

25   reasonably relied
     reasonably relied upon
                       upon the promise in entering into the SAAS. Sharp relied upon the promise
                                                                                         promise

26   contained in the SAAS in entering into the agreement.

27            36.
              36.     Sharp is informed and believes and on that basis alleges that HealthEdge did not

28   intend to perform its promise made with regard
                                             regard to
                                                     to the
                                                         the Warranty.
                                                             Warranty. Alternatively, HealthEdge failed


                                                [COMPLAINT]                                           -8-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.55 Page 9 of 16



 1   to disclose that it was                                                   .

 2

 3

 4
             37.
             37.



     contract date
                       HealthEdge did
                       HealthEdge did not
                                      not repair
                                          repair or replace portions
                                                 or replace portions of     Software so that
                                                                     of the Software    that
                                                                                                    -
                                                                      . HealthEdge acknowledged after the

                                                                                            .

 5           38.
             38.       As a result of the foregoing, Sharp has suffered damage in an amount in excess of

 6   $2,200,000 as
     $2,200,000  as described
                    described in
                               in Paragraph
                                  Paragraph 23
                                            23 above
                                               above with
                                                     with regard
                                                          regard to the
                                                                 to the

 7   Functionality.

 8           39.
             39.       In addition, the SAAS provides that in the event of any dispute arising out of the

 9   agreement, the prevailing
     agreement,     prevailing party
                               party shall
                                     shall be entitled,
                                              entitled, in addition to any other rights and remedies it may

10   have, to seek to recover reasonable attorney fees and costs. As a result, Sharp is entitled to recover

11   the attorney fees and costs incurred by it in this litigation.

12

13                                                      IV.

14                                        FOURTH CAUSE OF ACTION

15                                (Specific Performance - Against HealthEdge)

16           40.       Plaintiff refers to and incorporates herein by this reference Paragraphs 1 through 40

17   of the Complaint as though fully set forth.

18           41.       HealthEdge breached the warranty described in Paragraph
                                                                     Paragraph 34
                                                                               34 in that the Software

19   was not                                                                                             In

20   particular, the                         Functionality

21                                    .

22           42.       In addition,
                          addition, HealthEdge
                                    HealthEdge failed
                                               failed to
                                                      to implement
                                                         implement all
                                                                   all the Deliverables by
                                                                       the Deliverables by the dates
                                                                                               dates

23   promised and certain of the Deliverables have not even now been implemented as required in the

24   Schedule A-2 of the SAAS. In addition, certain functionality,                                 , has not

25   been implemented as promised.

26           43.       The foregoing constitute breaches
                                                breaches of
                                                         of the
                                                            the parties’
                                                                parties' contract.

27           44.       Because HealthEdge controls the Software and Sharp has no access to the source

28   code (except in certain very limited circumstances), the remedy of damages will not adequately


                                                 [COMPLAINT]                                           -9-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.56 Page 10 of 16



 1   compensate Sharp
     compensate Sharp for
                      for HealthEdge’s
                          HealthEdge's breach
                                       breach of     SAAS and
                                              of the SAAS and failure
                                                               failure to
                                                                        to implement
                                                                            implement required
                                                                                       required

 2   functionality.

 3           45.      The SAAS is just and reasonable
                                           reasonable as to
                                                         to HealthEdge
                                                            HealthEdge and specific
                                                                           specific performance will not

 4   subject HealthEdge to undue hardship.

 5           46.      The requirements of the SAAS, particularly as they relate to the Deliverables that

 6   still have not been incorporated into the
                                           the Software,
                                               Software, the
                                                          the improperly
                                                               improperlyimplemented
                                                                          implementedfunctionality,
                                                                                      functionality, and

 7   the                                                                that were not incorporated into the

 8   Software
     Software as of the date of
                             of execution
                                execution of the
                                              the SAAS
                                                  SAAS and
                                                       and not
                                                           not provided
                                                               provided thereafter
                                                                         thereafter are
                                                                                    are sufficiently
                                                                                        sufficiently certain
                                                                                                     certain

 9   and enforceable
         enforceable that a court can
                                  can determine
                                      determine with reasonable
                                                     reasonable precision what is required
                                                                                  required of HealthEdge
                                                                                              HealthEdge

10   and the court can order the performance required under the contract.

11           47.      Sharp has performed as required under the SAAS.

12           48.      In addition to specific performance, Sharp is entitled to the ancillary costs incurred

13                      implementation of the functionality
     with regard to the implementation        functionality not delivered or available as required by the

14   SAAS, including but not limited to: costs incurred to produce “work
                                                                   "work arounds”
                                                                         arounds" to meet the ongoing

15   business requirements
     business requirementsofof the
                                the health
                                    health plan; additional in
                                           plan; additional     house costs
                                                             in house costs related
                                                                             related to
                                                                                      to delayed
                                                                                          delayed

16   implementation of the functionality; and additional in house costs related to implementation of the
     implementation

17   functionality required by the judgment for specific performance required by this cause of action.

18           49.      The SAAS provides
                               provides that
                                        that in the event of any dispute arising out of the agreement, the

19   prevailing party shall be entitled, in addition to any other rights and remedies it may have, to seek

20   to recover reasonable attorney fees and costs. As a result, Sharp is entitled to recover the attorney

21   fees and costs incurred by it in this litigation.

22

23                                                       V.

24                                       FIFTH CAUSE OF ACTION

25                                (Breach of Contract - Against HealthEdge)

26           50.
             50.      Plaintiff refers to and incorporates herein by this reference Paragraphs 1 through49

27   of the Complaint as though fully set forth.

28           51.
             51.      HealthEdge breached the warranty described in Paragraph 34 in that


                                                [COMPLAINT]
                                                                                              -       - 10 -
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.57 Page 11 of 16



 1                                                                                                     In

 2   particular, the                         Functionality did not

 3                                    . In addition, Sharp was required to expend in excess of $2,300,000

 4   for custom programming and other work to plug the functionality gaps in the Software (other than

 5   those in the                         Functionality), which functionality had been

 6                                      “Custom Functionality").
                                   (the "Custom Functionality”).

 7           52.       In addition,
                          addition, HealthEdge
                                    HealthEdge failed
                                               failed to
                                                      to implement
                                                         implement all
                                                                   all the Deliverables
                                                                           Deliverables by the dates
                                                                                               dates

 8   promised and certain of
                          of the
                              theDeliverables
                                 Deliverableshave
                                              havenot
                                                   notbeen
                                                       beenimplemented
                                                            implementedasasrequired
                                                                            requiredininthe
                                                                                          theSAAS.
                                                                                              SAAS. In

 9   addition, certain functionality,                              , has not been completely implemented

10   and contains defects.

11           53.       Sharp
                       Sharp performed
                             performed as
                                       as required
                                          required under
                                                   under the
                                                          the SAAS.
                                                              SAAS. Further,
                                                                    Further, in
                                                                              in order
                                                                                 order to      the
                                                                                       to meet the

12   requirements of its business, Sharp was required to pay for the Custom Functionality.

13           54.       HealthEdge’s failure
                       HealthEdge's failure to
                                            to perform
                                               perform as required under the SAAS was unjustified.

14           55.       As a result of HealthEdge’s
                                      HealthEdge's failure to perform, Sharp
                                                                       Sharp incurred
                                                                             incurred damages in excess

15   of $4,500,000 through
                   through August
                           August 31,
                                  31, 2018
                                      2018 (less
                                           (less any recovery under other causes of action) as follows:

16                     A.     Excess
                              Excess “per member per
                                     "per member     month” costs
                                                 per month" costs because
                                                                  because of failure
                                                                             failure to
                                                                                     to delivery
                                                                                         delivery

17                            functionality required by one of the Deliverables in an amount in excess of

18                            $800,000.

19                     B.     The cost of the Custom Functionality in an amount in excess of $2,300,000

20                                  August 31,
                              as of August 31, 2018
                                               2018 together
                                                     together which
                                                              which such
                                                                    such amounts
                                                                         amounts as have
                                                                                    have thereafter
                                                                                          thereafter

21                            accrued.

22                     C.     To the extent not remedied by damage claims in other causes of action, costs

23                            associated with implementing the                         Functionality in an

24                            amount to be determined; see Paragraph 23.

25                     D.     Costs incurred
                              Costs incurred because
                                             because of HealthEdge's
                                                        HealthEdge’s failure
                                                                     failure to deliver
                                                                                deliver

26                                                       in an amount in excess of $500,000.

27           56.             continue to
                       Costs continue to accrue
                                         accrue after
                                                after August
                                                      August 31, 2018 in an amount
                                                                            amount to be
                                                                                      be determined.
                                                                                         determined. Sharp

28   will seek leave to amend
     will               amend this
                              this complaint
                                   complaint to add
                                                add such
                                                     such additional
                                                           additional costs
                                                                      costs when
                                                                            when they
                                                                                 they have
                                                                                      have been
                                                                                           been


                                                [COMPLAINT]                                         - 11 -
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.58 Page 12 of 16



 1   ascertained.

 2           57.
             57.     In addition, the SAAS provides that in the event of any dispute arising out of the

 3   agreement, the prevailing
     agreement,     prevailing party
                               party shall be entitled, in addition to any other rights and remedies it may

 4   have, to seek to recover reasonable attorney fees and costs. As a result, Sharp is entitled to recover

 5   the attorney fees and costs incurred by it in this litigation.

 6

 7                                                     VI.

 8                                       SIXTH CAUSE OF ACTION

 9                         (Violation of B&P Code §17200 - against HealthEdge)

10           58.
             58.     Plaintiff refers to and incorporates herein by this reference the foregoing
                                                                                       foregoing allegations

11   of this Complaint.

12           59.
             59.     The wrongful HealthEdge conduct described in the First, Second and Third Causes

13   of Action constitutes an unfair and unlawful business practice in violation of, among other things,

14   California Business and Professions Code §§17200 through 17203.

15           60.
             60.     Sharp is entitled to the equitable remedies available under Sections 17200 through

16   17203, including but not limited to restitution of amounts paid to HealthEdge that would have not

17                             unfair and unlawful
     been incurred but for its unfair     unlawful business practices,
                                                            practices, including the payments for the

18   Custom Functionality.

19

20                                                 PRAYER

21           WHEREFORE, Plaintiff prays for judgment as follows:

22           I.      On the First Cause of Action:

23                   A.      For Damages of $2,200,000 as of August 31, 2018, together with additional

24                           amounts that have accrued, but not in excess of the damages related to the

25                                                   Functionality.

26                   B.      For Attorney’s
                                 Attorney's Fees and Costs.

27           II.     On the Second Cause of Action:

28                   A.      For Damages of $2,200,000 as of August 31, 2018, together with additional


                                                [COMPLAINT]                                           - 12 -
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.59 Page 13 of 16



 1                      amounts that have accrued, but not in excess of the damages related to the

 2                                               Functionality.

 3               B.     For Attorney’s
                            Attorney's Fees and Costs.

 4        III.   On the Third Cause of Action:

 5               A.     For Damages of $2,200,000 as of August 31, 2018, together with additional

 6                      amounts that have accrued, but not in excess of the damages related to the

 7                                               Functionality.

 8               B.     For Attorney’s
                            Attorney's Fees and Costs.

 9        IV.    On the Fourth Cause of Action:

10               A.           judgment of specific
                        For a judgment    specific performance
                                                   performance with
                                                               with regard
                                                                    regard all of the functions
                                                                                      functions

11

12

13                                                          materially performing
                                        which are still not materially performing in the Software
                                                                                         Software

14                      installed at Sharp, including all of the                       Functionality

15                      that should have been implemented, requiring HealthEdge to implement in

16                      the Software all such functionality; and

17               B.     For a judgment of specific
                                          specific performance
                                                   performance requiring HealthEdge to implement

18                      all of the Deliverables in the Software;

19               C.     For a judgment of specific performance requiring HealthEdge to repair all

20                      defective implementations
                                  implementations of functionality
                                                     functionality in the Software, including the

21                                         function.

22               D.     For incidental damages according to proof.

23               E.     For Attorney’s
                            Attorney's Fees and Costs.

24        V.     On the Fifth Cause of Action:

25               A.     For damages in excess of $4,500,000 as of August 31, 2018, including those

26                      specific damages described in paragraph 45 of this complaint, together with

27                      such additional damages that have accrued thereafter, but not duplicative
                                                                                      duplicative of

28                      amounts awarded in the first through third causes of action.


                                          [COMPLAINT]                                         - 13 -
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.60 Page 14 of 16




   1                         B.         For Attorney's Fees and Costs.

   2              VI.        On the Sixth Cause of
                                                of Action:

   3                         A.
                             A.         For restitution to Sharp of all funds paid to HealthEdge as a result of the
                                                                                      HealthEdge as

   4                                    unfair business
                                        unfair businesspractices,
                                                        practices,  including
                                                                  including the the costs
                                                                                 costs to to implement
                                                                                          implement the the
                                                                                                        - -

   5                                    Functionality.

   6                         B.
                             B.         For such other relief
                                                       relief as provided by statute.
   7              VII
                  VII.       On all causes of
                                           of action:

   8                         A.
                             A.         For costs.

   9                         B.
                             B.         For such further and other relief
                                                                   relief as the Court deems just and proper.
  10

  11   DATED: May 17, 2019
       DATED: May                                                             FOX JOH
                                                                              A Profess
  12

  13

  14                                                                                          C. Lazar
                                                                                              ys for Sharp Health Plan
  15

  16

  17

  18   X:100_2019_Curren0SharpHealthrlan1SharpLiAlz190517_Complamt     RedactionVersio
       X:100_2019_Current\SharpHealthPlan\SharpLitlzzl90517_ Complaint RedactionVersion.wpd


  19

  20

  21

  22

  23
  24

  25
  26
  27
  28


                                                                   [COMPLAINT]                                           - 14 -
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.61 Page 15 of 16



 1   GEORGE C. LAZAR, ESQ. (Bar No. 061847)
     FOX JOHNS LAZAR PEKIN & WEXLER, APC                                     ELECTRONICALLY FILED
                                                                              Superior Court of California,
 2   7676 Hazard Center Dr., Suite 500                                           County of San Diego
     San Diego,
         Diego, CA
                CA 92108
 3                                                                             05232019 at 00:43:00 .AM
     Telephone:     619.595.7187                                               Clerk of the Superior Court
                                                                            By 'vnessa Bahena,Deputy Clerk
 4   Facsimile:     619.237.9717
     Email:         glazar@foxjohns.com
 5
     Attorneys for Plaintiff Sharp Health Plan
 6

 7

 8                IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                           IN AND FOR THE COUNTY OF SAN DIEGO

10                                         CENTRAL DIVISION

11   SHARP HEALTH PLAN, a California                  )   CASE NO.: 37-2019-00025535-CU-FR-CTL
     nonprofit public benefit corporation,            )   (Unlimited Civil Action)
12                                                    )
            Plaintiff,                                )   Assigned to: Hon. Ronald Styn
13                                                    )                Dept. C-74
     vs.                                              )
14                                                    )   Date Filed:    May 17, 2019
     HEALTHEDGE SOFTWARE, INC., a                     )   Trial Date:    [Not Assigned]
15   Delaware corporation; DOES 1 through 10          )
     inclusive,                                       )   DECLARATION RE NOTICE
16                                                    )
            Defendants.                               )   IMAGED FILE
17                                                    )
                                                      )   Date:          May 28, 2019
18                                                        Time:          8:30 a.m.
                                                          Dept.:         C-74
19

20

21

22

23   I, George C. Lazar, declare as follows:

24          1.
            1.      I am an attorney at law licensed to practice law before the courts of the State of

25   California. I am attorney for plaintiff in this matter and have filed the ex parte application set for

26   hearing as noted above.

27          2.
            2.      Notice of the ex parte hearing was given on May 21, 2019. A copy of the email sent
                    Notice

28   to the attorney for HealthEdge involved in pre-filing matters is attached to this declaration.


                                       [EX PARTE APPLICATION]                                           -1-
Case 3:19-cv-00983-JLS-JLB Document 1-1 Filed 05/24/19 PageID.62 Page 16 of 16



 1           3.      HealthEdge has
                     HealthEdge has not
                                    not stated
                                        stated a position on the subject matter of the ex
                                                                                       ex parte
                                                                                          parte application.
                                                                                                application.

 2   However, HealthEdge has indicated it will be seeking to remove this matter.

 3           I declare under penalty of perjury under the laws of the
                                                                  the State
                                                                      State of
                                                                            of California
                                                                               California that the
                                                                                               the foregoing
                                                                                                   foregoing

 4   is true and correct.

 5           Executed at San Diego, California on May 23, 2019.

 6
                                                   /s/ George
                                                   /s/ GeorgeC.
                                                              C.Lazar
                                                                Lazar
 7                                          _________________________________

 8                                                  George C. Lazar

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        [EX PARTE APPLICATION]                                         -2-
